359 U.S. 310 (1959)
DULUTH, SOUTH SHORE & ATLANTIC RAILROAD CO.
v.
MICHIGAN CORPORATION AND SECURITIES COMMISSION ET AL.
No. 712.
Supreme Court of United States.
Decided April 20, 1959.
APPEAL FROM THE SUPREME COURT OF MICHIGAN.
Henry I. Armstrong, Jr. and Louis F. Dahling for appellant.
Paul L. Adams, Attorney General of Michigan, Samuel J. Torina, Solicitor General, and William D. Dexter, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for certiorari, certiorari is denied.